2021 IL App (5th) 200246
             NOTICE
 Decision filed 01/22/21 The
 text of this decision may be              NO. 5-20-0246
 changed or corrected prior to
 the filing of a Peti ion for                  IN THE
 Rehearing or the disposition of
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

ANNE SCHLAFLY CORI, Individually and as a               ) Appeal from the
Beneficiary of the John Fred Schlafly                   ) Circuit Court of
Testamentary Trust,                                     ) Madison County.
                                                        )
        Petitioner-Appellee,                            )
                                                        )
v.                                                      ) No. 17-CH-612
                                                        )
JOHN F. SCHLAFLY, Individually and as Co-Trustee        )
of the John Fred Schlafly Testamentary Trust;           )
ROGER SCHLAFLY, Individually and as Co-Trustee          )
of the John Fred Schlafly Testamentary Trust;           )
BRUCE S. SCHLAFLY; ANDREW L. SCHLAFLY;                  )
and LIZA SCHLAFLY FORSHAW,                              )
                                                        )
        Respondents                                     )
                                                        )
(Roger Schlafly, Individually and as Co-Trustee of the  ) Honorable
John Fred Schlafly Testamentary Trust, Respondent-      ) Sarah D. Smith,
Appellant; Liza Schlafly Forshaw, Respondent-Appellee). ) Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court, with opinion.
         Presiding Justice Boie and Justice Welch concurred in the judgment and opinion.

                                            OPINION

¶1       The respondent, Roger Schlafly, individually and as co-trustee of the John Fred Schlafly

Testamentary Trust (Trust), appeals, pursuant to Illinois Supreme Court Rule 307(a)(1) (eff.

Nov. 1, 2017), the July 20, 2020, order of the circuit court of Madison County. This order

granted a partial summary judgment in favor of the petitioner, Anne Schlafly Cori, individually,


                                                  1
as a beneficiary of the Trust, as well as the respondent, Liza Schlafly Forshaw. As a result, the

order required Roger to make an accounting and to submit a schedule for the distribution of the

Trust assets, including a one-sixth share of the trust assets to Anne and a one-sixth share to Liza.

For the following reasons, we affirm.

¶2                                       I. BACKGROUND

¶3      On September 29, 2017, Anne filed a petition in the circuit court of Madison County,

seeking to have the circuit court adjudicate her rights as a beneficiary of the Trust. According to

Anne’s petition, John Fred Schlafly Jr. (Mr. Schlafly) and Phyllis Schlafly (Mrs. Schlafly) were

husband and wife. Mr. Schlafly executed his last will and testament (Will) on December 10,

1982. The Will created the Trust, providing that the residue of Mr. Schlafly’s estate be held in

trust for the benefit of Mrs. Schlafly and naming Roger, as well as John F. Schlafly, as co-

trustees.

¶4      Anne’s petition states that the Trust terminated upon Mrs. Schlafly’s death and, pursuant

to the terms of the Will and Trust, the remaining Trust assets were to be divided into equal shares

for each of Mr. Schlafly’s six children: (1) Roger, (2) John, (3) Anne, (4) Liza, (5) Bruce, and

(6) Andrew. Anne’s petition alleges that Mrs. Schlafly died on September 5, 2016, and Roger

and John had not terminated the trust and distributed its assets as required by the Will. Anne’s

petition names Roger and John as respondents, as well as Liza, Bruce, and Andrew, based on

their status as co-beneficiaries. Paragraph 12 of Anne’s petition alleges that the court has

personal jurisdiction over the parties “as John and Roger are the [c]o-trustees of the Trust which

is being administered in Madison County, Illinois, and because [Anne] and Andrew, Bruce, and

Liza are beneficiaries of said Trust.”




                                                 2
¶5     Count I of the petition requests an accounting of Trust assets. Count II requests that

Roger and John be compelled to terminate the Trust and distribute its assets equally and outright

to the beneficiaries. Count III requests money damages from Roger and John based on breach of

trust and count IV requests that Roger and John be removed as co-trustees of the Trust. Anne

attached the Will to her petition. The Will bears a file stamp evidencing it was probated in

Madison County in 1993. We will refer to the terms of the Will where necessary throughout the

remainder of this order.

¶6     On January 9, 2018, Roger filed, pursuant to section 2-301 of the Code of Civil

Procedure (Code) (735 ILCS 5/2-301 (West 2016)), a special and limited appearance for the

purpose of contesting personal jurisdiction. On January 19, 2018, Roger filed a motion to dismiss

Anne’s petition for a lack of personal jurisdiction. In support of his motion, Roger attached an

affidavit in which he avers as follows: (1) he is a resident of California; (2) he has not been a

resident of Illinois since 1983; (3) he has not conducted business in Illinois in any way that is

relevant to the current lawsuit; (4) he does not own any real property in Illinois; (5) he is not

licensed or registered to do business in Illinois; (6) he has not “at any relevant time” had an

address, office, telephone number, bank account, employee, agent, or representative in Illinois;

(7) he is the trustee of the Trust; (8) he has managed the Trust from California; and (9) the Trust

does not have any assets in Illinois. According to Roger’s motion, the circuit court does not have

personal jurisdiction over him, and Anne’s petition fails to allege facts demonstrating the circuit

court has jurisdiction over the Trust.

¶7     In response to Roger’s motion, Anne filed a counteraffidavit. In her counteraffidavit,

Anne avers as follows: (1) Anne is a resident of Missouri; (2) Roger is a co-trustee of the Trust

with John, who is a resident of Illinois; (3) “[b]ecause [John] resides in Illinois, it is inevitable


                                                 3
that some Trust business and administration is being conducted in Illinois which Roger, as a co-

trustee either partook in, acquiesced in, or ratified”; (4) the Trust has paid taxes to Illinois;

(5) the Will that created the Trust was executed and probated in Illinois; and (6) because Roger

and John have refused to provide Anne with a full accounting detailing how the trust is being

administered and the location of all the Trust’s assets, Anne is unable to accurately ascertain the

truth of the statements in John’s affidavit regarding the location of the Trust’s assets.

¶8     On June 14, 2018, the circuit court held a hearing on Roger’s motion to dismiss and took

the motion under advisement “pending further discovery and argument.” On October 5, 2018,

Anne filed a taxpayer’s statement from the Illinois Department of Revenue, dated December 1,

2017, reflecting that the Trust owed unpaid Illinois taxes for the year 2006, as well as the years

2009-2015. The statement was addressed to the Trust, in care of John, at an Alton address. Anne

also filed a letter from John to Roger, dated December 21, 2017, wherein John notifies Roger

that he has decided to resign as co-trustee of the Trust effective December 31, 2017. The letter

continues by stating, “I have provided you with books and records of the Trust so that you can

fully manage the Trust beginning on January 1, 2018, and I will complete the transfer of any

remaining books and records in my possession prior to December 31.”

¶9     On November 1, 2018, Anne filed further documentation in response to Roger’s motion

to dismiss. She filed correspondence from John at his address in Alton to the IRS, dated April 18,

2017, attaching full payment for several years of income tax on behalf of the Trust. A copy of the

check used to make the payment listed the Trust’s address in Alton. Similarly, she filed copies of

Illinois tax returns for the years 2009 through 2016, all of which listed the mailing address of the

Trust in Alton. She filed the Trust’s 2017 Illinois tax return, filed after this lawsuit was

instituted, which listed the address of the Trust as Roger’s address in California. She filed copies


                                                  4
of several checks written on behalf of the Trust that listed that same Alton address, dated on

various days in 2012 and 2017, as well as statements from securities brokerage firm Scottrade,

dated in various months from 2010 until 2017 addressed to the Trust at that address. A brokerage

account application for Scottrade dated in 2018 was completed by Roger at the California

address.

¶ 10   In December of 2018, Anne requested a full evidentiary hearing on Roger’s motion to

dismiss and motion to supplement the record with John’s discovery deposition, which was taken

on December 14, 2018. The circuit court granted Anne’s motion, and an evidentiary hearing was

set for January 10, 2019. During his deposition, John testified that he resides in Alton and was

co-trustee of the Trust from its inception in 1993 until December 31, 2017. He authenticated the

tax documents mentioned above and admitted to having prepared them. However, he testified

that Roger made the investment decisions for the Trust from California throughout the Trust’s

existence. While there is no report of proceedings as to any evidentiary hearing on Roger’s

motion to dismiss, the circuit court entered an order on January 10, 2019, denying Roger’s

motion as to his capacity as trustee of the Trust. However, the circuit court granted Roger’s

motion as to his individual capacity.

¶ 11   On August 30, 2019, Anne filed a motion for partial summary judgment “on the

interpretation of [T]rust terms” and on count II of her complaint, to compel distribution of her

share of the Trust assets. In support of her motion, Anne attached a certified copy of the probate

court record for the Estate of John F. Schlafly, which included the Will that created the Trust. In

addition, she attached the death certificate showing that Mrs. Schlafly died on September 5,

2016. Finally, she attached her own affidavit, attesting to her age being over 26 years and the fact

that she had not received a distribution of assets from the Trust.


                                                 5
¶ 12   Liza also filed a motion for partial summary judgment on August 30, 2019, requesting

that the circuit court compel distribution of her share of the Trust assets. On September 19, 2019,

Roger filed a cross-motion for a partial summary judgment, requesting that the circuit court find

that he did not breach his duties as trustee and that Anne had encumbered the assets of the Trust

and violated its spendthrift provision based on his assertion, “upon information and belief,” that

Anne, through extensive use of litigation in this lawsuit and other lawsuits in Missouri and

Illinois, caused the Trust to incur extensive legal fees. Roger did not attach any documentation

regarding these lawsuits to his cross-motion for a partial summary judgment.

¶ 13   On January 10, 2020, Roger filed a motion to stay the motions for partial summary

judgment on the basis that discovery had not yet been conducted or to reschedule hearing on the

motions until the trials in the other cases between these parties in Illinois and Missouri were

completed. There is no indication from the record, however, as to whether this motion was ever

heard. Rather, the circuit court entered a detailed order on July 20, 2020, indicating that the

“[p]arties appeared for a motion hearing” on July 9, 2020.

¶ 14   In its July 20, 2020, order, the circuit court denied Roger’s motion for partial summary

judgment and granted Anne’s and Liza’s motions for partial summary judgment. The circuit

court found that the Trust terminated upon Mrs. Schlafly’s death and requires Roger to distribute

the Trust assets outright in equal shares to Mrs. Schlafly’s six children. Accordingly, the circuit

court ordered Roger to submit an accounting and a proposed schedule of distribution for the

Trust assets. On August 14, 2020, Roger filed a notice of interlocutory appeal.

¶ 15                                   II. ANALYSIS

¶ 16   On appeal, Roger argues that the circuit court erred in denying his motion to dismiss

based on a lack of personal jurisdiction and that the circuit court erred in granting Anne and


                                                6
Liza’s motion for a partial summary judgment, thus requiring him to submit an accounting and

proposed schedule of distribution for the Trust assets. We will address each issue in turn.

¶ 17                                A. Personal Jurisdiction

¶ 18   The first argument Roger makes on appeal is that the circuit court’s July 20, 2020, order

is void for a lack of personal jurisdiction. We begin our analysis of this issue by addressing the

applicable standard of review. When addressing the standard of review in his opening brief,

Roger, citing In re Marriage of Verdung, 126 Ill. 2d 542, 547 (1989), states that, “[w]hen a trial

court decides jurisdictional issues after an evidentiary hearing, this [c]ourt’s standard of review is

whether the decision was against the manifest weight of the evidence.” Although this is an

accurate statement of the law, we find it to be inapplicable here. While the circuit court granted

Anne’s motion for a “full evidentiary hearing” on Roger’s motion to dismiss, there is no report

of proceedings in the record on appeal. Furthermore, there is no indication in the briefs or from

the record that the circuit court heard any testimony or considered any evidence other than the

documents, pleadings, and affidavits contained within the record. In fact, the July 20, 2020, order

states that it was entered after the parties “appeared for a motion hearing” on July 9, 2020.

¶ 19   When the circuit court determines the issue of personal jurisdiction on the pleadings and

materials produced during discovery without conducting an evidentiary hearing, our standard of

review is de novo. Levy v. Gold Medal Products Co., 2020 IL App (1st) 192264, ¶ 26. In such a

case, the method of our review has been stated as follows:

               “A plaintiff has the burden of establishing a prima facie case for jurisdiction when

       seeking jurisdiction over a nonresident defendant. [Citation.] *** A reviewing court

       addressing a challenge to personal jurisdiction must resolve in favor of the plaintiff any

       conflicts in the pleadings and affidavits [citation]; however, a plaintiff’s prima facie case


                                                  7
        for jurisdiction can be overcome by a defendant’s uncontroverted evidence that defeats

        jurisdiction. [Citation.] If we decide that a plaintiff has made a prima facie case for

        jurisdiction over a defendant, we must then determine if a material evidentiary conflict

        exists. [Citation.] If a material conflict does exist, then we must remand the cause to the

        trial court for an evidentiary proceeding.” MacNeil v. Trambert, 401 Ill. App. 3d 1077,

        1080 (2010).

¶ 20    “Illinois courts may assert personal jurisdiction over a nonresident defendant only if the

assertion comports with section 2-209 of the Code (735 ILCS 5/2-209 (West 2010)), known as

Illinois’ long-arm statute, and with the due process guarantees of both the Illinois and the United

States Constitutions.” Aasonn, LLC v. Delaney, 2011 IL App (2d) 101125, ¶ 11. 1 The details of a

proper analysis of these components of personal jurisdiction over a nonresident defendant were

stated by the Aasonn court as follows:

                 “Prior to the enactment in 1989 of the ‘catch-all provision’ in section 2-209(c),

        courts analyzed whether the assertion of personal jurisdiction over a nonresident

        defendant was permitted by the long-arm statute and then separately examined due

        process concerns. [Citation.] However, because section 2-209(c) is coextensive with state

        and federal due process requirements, Illinois courts now treat it as an independent basis

        for exercising personal jurisdiction. [Citation.] Therefore, we need examine only due

        process considerations under the federal and state constitutions. [Citation.]” Id. ¶ 12.


        1
          In discussing the circuit court’s personal jurisdiction over Roger in this case, both parties cite
section 202 of the Illinois Trust Code (760 ILCS 3/202 (West Supp. 2019)), which provides that “[b]y
accepting the trusteeship of a trust having its principal place of administration in this State ***, the trustee
is subject to the jurisdiction of the courts of this State regarding any matter involving the trust.” Section
202 of the Illinois Trust Code was not effective until January 1, 2020, well after the date this lawsuit was
instituted. For this reason, we will not apply section 202 of the Illinois Trust Code in this case. However,
for reasons stated hereafter, this provision is really a codification of common law regarding jurisdiction
over trustees, and thus, its application would not alter our analysis.
                                                       8
¶ 21   Roger argues that the circuit court’s exercise of jurisdiction over him violates the due

process clauses of the Illinois and United States Constitutions. Ill. Const. 1970, art. I, § 2; U.S.

Const., amend. XIV, § 1. However, he does not argue that he is entitled to greater due process

protections under the Illinois due process clause than the federal due process clause.

Accordingly, we will consider the due process issue solely under the federal due process clause.

See Kaufman v. Barbiero, 2013 IL App (1st) 132068, ¶¶ 37-38 (citing Russell v. SNFA, 2013 IL

113909, ¶ 33).

¶ 22   Under the federal due process clause (U.S. Const., amend. XIV, § 1), a defendant must

have certain minimum contacts with a forum state, such that the maintenance of a suit there

against the defendant does not offend traditional notions of fair play and substantial justice.

Kaufman, 2013 IL App (1st) 132068, ¶ 40 (citing Russell, 2013 IL 113909, ¶ 34). We evaluate a

defendant’s contacts with the forum state as follows:

                 “Minimum contacts are evaluated differently depending on whether the forum

       state is seeking to invoke general or specific jurisdiction over the defendant. [Citation.]

       ‘A finding of general jurisdiction permits a cause of action against a defendant based on

       activity that is entirely distinct from its activity in the forum’ and is based on continuous

       and systemic activity in the forum by the defendant.” Id. ¶ 41 (quoting Russell, 2013 IL

       113909, ¶ 36).

¶ 23   In the case at bar, there is no evidence or argument regarding Roger’s “continuous and

systematic” activities in Illinois. Accordingly, if Illinois can extend jurisdiction over Roger, it is

only through specific jurisdiction. Our analysis of specific jurisdiction can be explained as

follows:




                                                  9
               “ ‘Specific jurisdiction requires a showing that the defendant purposefully

       directed its activities at the forum state and the cause of action arose out of or relates to

       the defendant’s contacts with the forum state.’ [Citation.] ‘Under specific jurisdiction, a

       nonresident defendant may be subjected to a forum state’s jurisdiction based on certain

       “single or occasional acts” in the state but only with respect to matters related to those

       acts.’ (Internal quotation marks omitted.) [Citation.] ‘[W]hen a nonresident defendant

       purposefully derives [a] benefit from its interstate activities in other jurisdictions it would

       be unfair to allow that defendant to avoid any legal consequences that proximately arose

       from those same activities.’ ” Id. ¶ 42 (quoting Russell, 2013 IL 113909, ¶¶ 40, 41).

¶ 24   A written trust has a distinct legal existence and can sue or be sued through its trustee in a

representative capacity on behalf of the trust. Sullivan v. Kodsi, 359 Ill. App. 3d 1005, 1010

(2005). Where a trust is administered in Illinois, and litigation arises with reference to that trust,

an Illinois court would have specific jurisdiction over the trust and the designated trustee for

purposes of that litigation. Id. at 1011 (citing People v. First National Bank of Chicago, 364 Ill.

262, 268-69 (1936)). In order to determine whether a trust is administered in Illinois, courts

consider the following factors: (1) the provisions of the trust instrument, (2) the residence of the

trustees, (3) the residence of the beneficiaries, (4) the location of the trust assets, and (5) the

location where the business of the trust is to be conducted. Id. (citing First National Bank of

Chicago, 364 Ill. at 268).

¶ 25   Here, Roger argues that the circuit court lacks personal jurisdiction over him in his

representative capacity as trustee of the Trust because the Trust is not administered in Illinois. In

support of his argument, Roger makes the following points: (1) the Will does not contain a

choice of law provision requiring that the Trust be administered under the laws of Illinois,


                                                 10
(2) Roger is not a resident of Illinois, (3) five out of six of the trust beneficiaries reside outside of

Illinois, (4) the property constituting the Trust is held in an investment portfolio under an address

outside of Illinois, and (5) Roger does not conduct the business of the Trust in Illinois. We are

not persuaded by Roger’s analysis of these factors because he assesses the facts following John’s

resignation as trustee, an event that occurred after the filing of Anne’s complaint. When

assessing specific personal jurisdiction, “the relevant time period begins when the claim arose

and extends to the date the lawsuit was filed and service was attempted, with ‘the critical point of

inquiry [being] the time the defendant was made a party to the suit and was served.’ ” Robertsson

v. Misetic, 2018 IL App (1st) 171674, ¶ 23 (quoting Palen v. Daewoo Motor Co., 358 Ill. App.

3d 649, 659 (2005)). Accordingly, we must evaluate the factors to determine whether the Trust

was being administered in Illinois between the date that Anne’s claim for a distribution of Trust

assets arose, which is the date Mrs. Schlafly died on September 5, 2016, and the date that Roger

was served with Anne’s complaint, which, according to the record, was on December 7, 2017.

¶ 26    Beginning with the first factor, Roger is correct in his assertion that the Will that created

the Trust contains no provision regarding choice of law and does not provide that the Trust is to

be administered in Illinois. However, because the Trust provisions do not specify that the Trust is

to be administered in any state, this factor does not weigh against a finding that the Trust is

administered in Illinois. An examination of the Will reveals that the only references to any state

on the face of the Will is to Illinois. First, the Will states that Mr. Schlafly, the settlor of the Trust

and the maker of the Will, resided in Alton. Second, the Will contains a provision granting the

trustees the power to “invest any part of the trust funds in property located outside the State of

Illinois,” from which it can be inferred that the settlor intended the Trust to have a connection to

Illinois specifically. Finally, the Trust created by the Will created a testamentary trust and was


                                                   11
probated in Illinois. This court has recognized that, unlike inter vivos trusts, testamentary trusts

are created by the probate of the decedent’s will in state court, owing their very existence to the

laws and courts of the state of the grantor, thus providing a permanent tie to the state. Linn v.

Department of Revenue, 2013 IL App (4th) 121055, ¶ 28. For these reasons, we find that the first

factor, which requires an examination of the provisions of the Trust, weighs in favor of a finding

that Illinois is the state of administration of the Trust.

¶ 27    As to the second factor, at the time Anne filed her complaint, John and Roger were co-

trustees of the Trust. Roger resided in California and John resided in Illinois. The fact that one of

the trustees resided in Illinois at the time the complaint was filed should be given some weight in

determining whether the Trust was administered in Illinois. Regarding the third factor, Roger is

correct that John is the only beneficiary who lives in Illinois. As to the fourth factor, at the time

of the filing of the complaint, the investment portfolio of the Trust was held under John’s address

in Illinois. It was not until after the complaint was filed that John resigned and the address for the

investment portfolio was changed to Roger’s address in California. In addition, all the state tax

returns for the Trust that were produced in discovery were filed in Illinois and listed John’s

address in Illinois.

¶ 28    Finally, as to the fifth factor, the evidence shows that John was conducting much of the

business of the trust from his home in Illinois. His address was listed on the checks written on

behalf of the Trust, the tax returns for the Trust, and the investment portfolio. While John

testified in his discovery deposition that Roger made all the investment decisions for the Trust

from his home in California, this does not negate the business that John was conducting from

Illinois.




                                                   12
¶ 29   Based on the foregoing, we find that the balance of the factors weighs in favor of a

finding that, at the time Anne filed her complaint for a distribution of the Trust assets, the Trust

was administered in Illinois. As such, the circuit court had personal jurisdiction over the Trust,

and thus over Roger in his capacity as trustee. Because this litigation arises from Roger’s

position as trustee of a Trust administered in Illinois, Roger has minimum contacts with Illinois

sufficient to subject him to the specific personal jurisdiction of the Illinois courts. Therefore, this

litigation does not violate Roger’s due process rights. Accordingly, we will address the propriety

of the circuit court’s order granting a partial summary judgment to Anne and Liza.

¶ 30                                B. Summary Judgment

¶ 31   The circuit court granted a partial summary judgment in favor of Anne and Liza,

requiring Roger to make an accounting of the assets of the Trust and a schedule of distribution of

Trust assets, to include the distribution of a one-sixth share of the assets of the Trust to Anne and

a one-sixth share of the assets of the Trust to Liza. Our standard of review for an order granting

summary judgment involving the interpretation of a trust document recently has been set forth by

this court in Gearhart v. Gearhart, 2020 IL App (1st) 190042, ¶¶ 121-124:

       “A trial court is permitted to grant summary judgment only ‘if the pleadings, depositions,

       and admissions on file, together with the affidavits, if any, show that there is no genuine

       issue as to any material fact and that the moving party is entitled to a judgment as a

       matter of law.’ 735 ILCS 5/2-1005(c) (West 2016). The trial court must view these

       documents and exhibits in the light most favorable to the nonmoving party. Home

       Insurance Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a trial

       court’s decision to grant a motion for summary judgment de novo. Outboard Marine

       Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). De novo consideration


                                                  13
       means we perform the same analysis that a trial judge would perform. [Citation.]

       Summary judgment is appropriate in a case involving the construction of a trust[ ]

       because the ascertainment of the trust’s meaning or intent is strictly a matter of law.

       [Citation.]

            ***

            *** ‘In interpreting trusts, which are construed according to the same principles as

       wills, the goal is to determine the settlor’s intent, which the court will effectuate if it is

       not contrary to law or public policy.’ Citizens National Bank of Paris v. Kids Hope

       United, Inc., 235 Ill. 2d 565, 574 (2009) (citing First National Bank of Chicago v. Canton

       Council of Campfire Girls, Inc., 85 Ill. 2d 507, 513 (1981)). ‘ “General rules of

       construction of written instruments apply to the construction of trust instruments, whether

       they are contracts, deeds, or wills.” ’ [Citation.]

            ‘When the language of the document is clear and unambiguous, a court should not

       modify or create new terms.’ [Citation.] ‘However, where the language of a trust is

       ambiguous and the settlor’s intent cannot be determined, a trial court may rely on

       extrinsic evidence to aid construction.’ [Citation.] Language is ambiguous when it is

       reasonably susceptible to more than one meaning. [Citation.]”

¶ 32   At the outset, we must determine what law controls the construction on the trust. As

provided in section 268 of the Restatement (Second) of Conflict of Laws:

       “(1) A will or other instrument creating a trust of interests in movables is construed in

       accordance with the rules of construction of the state designated for this purpose in the

       instrument.

       (2) In the absence of such a designation, the instrument is construed


                                                 14
       (a) as to matters pertaining to administration, in accordance with the rules of construction

       of the state whose local law governs the administration of the trust, and

       (b) as to matters not pertaining to administration, in accordance with the rules of

       construction of the state which the testator or settlor would probably have desired to be

       applicable.” Restatement (Second) of Conflict of Laws, § 268 (1971).

See also Brown v. Ryan, 338 Ill. App. 3d 864, 870-71 (2003).

¶ 33   Here, Mr. Schlafly did not designate that the Trust be subject to and construed according

to the laws of Illinois. Accordingly, as to matters of trust administration, we apply the law of the

forum state of Illinois because the trust was subject to administration here. See id. at 871. As to

matters of trust construction, we note that the Will that created the Trust was executed and

probated in Illinois, and Illinois is the only state referenced throughout the document.

Accordingly, we will apply the law of the state of Illinois to matters regarding the construction of

the Trust. See id.

¶ 34   Having determined that the law of Illinois applies to our construction of the Trust, we

begin our analysis with the language of the Trust. Article III of the Will created the Trust,

providing, in section (b), as follows:

       “I give the balance of the residue of my estate not disposed of by the preceding paragraph

       (a) to my sons, JOHN SCHLAFLY and ROGER SCHLAFLY as Trustees, to be held and

       disposed of as follows. All of the net income of this Trust shall be paid to my wife

       PHYLLIS SCHLAFLY at least annually for the remainder of her natural life. In addition,

       the Trustees may pay to my wife PHYLLIS so much of the principal of this Trust as the

       Trustees in their sole discretion, from time to time, believe is desirable for her care,

       maintenance, health and support, in accordance with the standard of living she enjoyed


                                                15
       during her lifetime. On my wife’s death, this Trust shall terminate and the balance

       thereof shall then be disposed of under the terms of this Will as if my wife had not

       survived me. ***” (Emphasis added.)

¶ 35   Article IV of the Will provides as follows:

       “In the event my wife PHYLLIS SCHLAFLY shall predecease me, then I hereby give,

       devise and bequeath all of the rest, residue and remainder of my estate, in six equal shares

       as follows:

       (a) One share shall be paid to my wife PHYLLIS SCHLAFLY as Trustee for my

          daughter ANNE SCHLAFLY. The said Trustee shall apply so much of the income

          and principal of the trust estate as she shall determine for the benefit of my daughter

          ANNE, it being my intention that the Trustee shall have absolute discretion in this

          regard including the power to accumulate income. In the event my wife does not

          survive me then I appoint my son JOHN SCHLAFLY and my daughter LIZA

          FORSHAW as Co-Trustees. In the event the Co-Trustees are unable to agree, the

          decision of my daughter LIZA FORSHAW shall be controlling and binding. In the

          event either Co-Trustee appointed herein is or becomes unable to serve as such, then I

          appoint my son ROGER SCHLAFLY as Successor Trustee; and in the event of

          another vacancy, then I appoint my son ANDREW SCHLAFLY as Successor

          Trustee. Said trust shall vest absolutely in my daughter ANNE SCHLAFLY when she

          reaches the age of 26.

       (b) The other five shares shall be distributed, share and share alike, to my surviving

          children other than ANNE, namely, JOHN SCHLAFLY, BRUCE SCHLAFLY,




                                               16
           ROGER SCHLAFLY, LIZA FORSHAW, and ANDREW SCHLAFLY.” (Emphasis

           added.)

¶ 36    The plain language of these paragraphs makes it clear to this court that the sole purpose

for the Trust was to provide for Mrs. Schlafly during her lifetime and that Mr. Schlafly intended

that the Trust terminate upon her death and that the assets of the Trust be distributed according to

the Will. The distribution provisions of the Will clearly provide that Anne should receive a

distribution of her one-sixth share of Mr. Schlafly’s estate if she is over the age of 26 years at the

time of that distribution. In addition, the Will provides that Liza is entitled to a one-sixth share.

The record establishes the fact that Mrs. Schlafly has died and that Anne is over the age of 26.

Accordingly, the provisions of the Will and Trust require a distribution of the Trust assets and

include a distribution of a one-sixth share of the Trust assets to Anne and a one-sixth share to

Liza.

¶ 37    Despite the plain language of the Will and Trust, Roger argues that he has discretion to

withhold an accounting and distribution of the assets of the Trust. According to Roger, potential

collateral consequences to the assets of the Trust exist because the statute of limitations for

Illinois to pursue estate taxes against Mrs. Schlafly’s estate has not yet expired. In addition,

Roger argues that litigation involving the parties in Illinois and Missouri somehow has the

potential to impact the Trust assets and affect the distribution. However, Roger has cited no

authority in support of the proposition that, despite a clear termination provision, he has the

discretion to withhold Trust assets. The decisions Roger cites in his brief in support of his

arguments have nothing to do with a Trust that has terminated by its own terms and, as such, are

wholly inapposite.




                                                 17
¶ 38    Similarly, Roger has cited no authority relevant to his argument that Anne has violated

the spendthrift provision in the Trust by instituting this litigation and/or other litigation in Illinois

and Missouri. The spendthrift provision in the Will provides:

        “Neither the principal nor the income of any trust created under this Will shall be liable

        for the debts of any beneficiary hereunder, nor shall any beneficiary have any power to

        sell, assign, transfer, encumber or in any other manner anticipate or dispose of his or her

        interest in the trust estate or in any income therefrom.”

¶ 39    According to Roger, because Anne has not been deposed in this matter, he “cannot say

with certainty if [Anne’s] share has been pledged to satisfy her attorney-creditors.” We agree

with Anne that Roger cannot use the spendthrift provision to withhold distribution of the assets

of the Trust pursuant to the termination provision. “Spendthrift trust provisions restrict the

beneficiary’s ability to alienate and the beneficiary’s creditors’ ability to attach the trust corpus.”

In re Marriage of Sharp, 369 Ill. App. 3d 271, 281 (2006). However, because the Trust has

terminated, and Anne is entitled to a distribution of the assets, the spendthrift provision is no

longer effective because Anne’s “unfettered right of control negates any future effect of the

spendthrift clause.” Id.

¶ 40    With respect to Anne’s right of distribution, Roger argues that the circuit court erred in

granting Anne’s motion for partial summary judgment as to count II of her petition because, in

addition to requesting a distribution of the Trust assets, Anne requested an award of punitive

damages. We disagree. Anne did not request that the circuit court rule on her request for punitive

damages in her motion for partial summary judgment, and the circuit court did not award

punitive damages in the order on appeal. Section 2-1005 of the Code (735 ILCS 5/2-1005 (West




                                                   18
2016)) allows for the circuit court to enter an order granting summary judgment as to “any part

of the relief sought.”

¶ 41   Finally, regarding that part of the order that granted summary judgment in favor of Liza,

Roger argues that Liza is not entitled to such relief because she did not file a petition for a

distribution of the assets of the Trust. This is also incorrect, as Liza was named as a necessary

party to this action and is entitled to distribution of her share of the Trust assets based on the

circuit court’s summary determination of the issue of the termination of the Trust. See id. § 2-

1005(d). For these reasons, the circuit court did not err in granting Anne’s and Liza’s motions for

partial summary judgment and in ordering Roger to account for and submit a schedule for

distribution of the assets of the Trust, including a one-sixth share of the Trust assets to Anne and

a one-sixth share to Liza.

¶ 42                                 III. CONCLUSION

¶ 43   For the foregoing reasons, we affirm the July 20, 2020, order of the circuit court of

Madison County, which granted a partial summary judgment in favor of Anne and Liza,

requiring Roger to make an accounting of the Trust assets and to submit a proposed schedule for

distribution of those assets, including one-sixth to Anne and one-sixth to Liza.



¶ 44   Affirmed.




                                                19
                                  No. 5-20-0246


Cite as:                 Cori v. Schlafly, 2021 IL App (5th) 200246


Decision Under Review:   Appeal from the Circuit Court of Madison County, No. 17-CH-
                         612; the Hon. Sarah D. Smith, Judge, presiding.


Attorney                 Laura E. Schrick, of Mathis, Marifian & Richter, Ltd., of
for                      Belleville, for appellant.
Appellant:


Attorneys                Ann E. Callis, of Holland Law Firm, of Granite City, and
for                      Matthew J. Rossiter, Timothy J. Lemen, and Maxwell G.
Appellee:                Murtaugh, of Rossiter & Boock, LLC, of St. Louis, Missouri, for
                         appellee Anne Schlafly Cori.

                         Kelley F. Farrell, of Capes, Sokol, Goodman & Sarachan, P.C.,
                         of St. Louis, Missouri, for other appellee.




                                        20